AMENDED ORDER
The Disciplinary Review Board having on April 22,1996, recommended that JAMES J. REA, JR., formerly of AVON, who was admitted to the bar of this State in 1965, and who was suspended from the practice of law for a period of three months, effective January 8, 1996, by Order of this Court dated March 5, 1996, be restored to the practice of law, effective immediately,
And the Disciplinary Review Board having further recommended that respondent’s reinstatement to practice be subject to his reimbursing the outstanding administrative costs of $5,154.60 by proposing that he pay $429.55 in twelve monthly installments until the full amount is satisfied beginning on October 1,1996, and good cause appearing;
It is ORDERED that JAMES J. REA, JR., is reinstated to the practice of law effective April 23,1996; and it is further
ORDERED that JAMES J. REA, JR., pay the outstanding administrative costs of $5,154.60 in twelve monthly installments of $429.55 beginning on October 1,1996; and it is further
ORDERED that if respondent fails to pay the costs assessed in this order he will be subject to suspension by this Court without further notice.